Citation Nr: 0604400	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from November 1972 to April 1979 and from April 1982 to 
October 1995.

In June 1999, the veteran filed claims for entitlement to 
service connection for a back and neck injury.  In an August 
1999 rating decision, the RO granted service connection for 
degenerative disc disease of the cervical spine at C4-5 and 
C5-6 and assigned a 10 percent disability rating.  Following 
the receipt of additional evidence, the RO, in a June 2000 
rating decision, increased the veteran's cervical spine 
disability rating to 20 percent disabling.  At that time, the 
RO also granted service connection for lumbosacral strain 
with degenerative disc disease and assigned a 20 percent 
disability rating.  The veteran initiated an appeal of the 
June 2000 rating decision, which was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
February 2002.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Waco RO in February 2004.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

In August 2004, the veteran's claims were remanded by the 
Board so that the agency of original jurisdiction could 
inform the veteran of recent regulatory changes to the 
criteria for rating spine disabilities and then readjudicate 
the claims based on such and in light of additional evidence 
received without waiver.  
In August 2005, the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case which continued to deny 
the veteran's increased rating claims.
The veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

In August 2004, the Board denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected bursitis of the right hip; entitlement to service 
connection for arthritis of the right upper arm; and 
entitlement to service connection for an illness manifested 
by painful joints.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2005).

The veteran filed another claim of entitlement to an 
increased disability rating for his service-connected right 
hip bursitis in April 2005.  That claim was denied in a 
September 2005 VA rating decision.  To the Board's knowledge, 
the veteran has not disagreed with that decision, and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In an October 2002 rating decision, the RO denied the 
veteran's claims of entitlement service connection for an 
illness manifested by memory loss and "Desert Storm 
Syndrome."  The veteran disagreed with that decision.  
Pursuant to the Board's August 2004 remand instructions, the 
RO issued a statement of the case (SOC) with regards to those 
claims in December 2004.  However, in a statement received by 
the RO in April 2005, the veteran indicated that he wished to 
withdraw his appeal of these claims.  Accordingly, those 
issues are no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2005). 

FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is currently manifested by pain and moderate limitation of 
motion.

2.  The veteran's service-connected lumbar spine disability 
is currently manifested by pain and moderate limitation of 
motion.

3.  The evidence does not show that the veteran's cervical or 
lumbar spine disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected cervical spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2005).

2.  The criteria for an increased disability rating for the 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2005).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the December 2001 
SOC and the August 2005 SSOC.  Specifically, the December 
2001 SOC detailed the relevant rating criteria for the 
veteran's service-connected spine disabilities under the 
former spine criteria, and the August 2005 SSOC informed the 
veteran of recent regulatory changes to the criteria for 
rating spine disabilities.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated April 
10, 2003, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised in the 
April 2003 VCAA letter that VA would make reasonable efforts 
to help him obtain such things as medical records, employment 
records, or records from other Federal agencies.  Enclosed 
with the April 2003 letter were copies of VA Form 21-4142, 
Authorization for Release of Information," for the veteran 
to submit so that the RO could obtain private treatment 
records on his behalf.  The April 2003 VCAA letter 
emphasized: "you must give us enough information about these 
records so that we can request them from the agency or person 
who has them.  It is still your responsibility to make sure 
these records are received by us."  The veteran was also 
advised in the April 2003 VCAA letter that a VA examination 
would be scheduled if necessary to make a decision on his 
claims.

Finally, the Board notes that the April 2003 VCAA letter 
specifically requested of the veteran: "Please provide any 
information on any additional treatment or evidence not 
previously identified."  The Board believes that this 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
June 2000.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in June 2000 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the April 2003 VCAA letter and his claims were readjudicated 
in the August 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, it is clear that the veteran, who has been ably 
represented by his service organization in this case, is 
fully aware of what is required of him and of VA.  Indeed, 
subsequent to discussion between the undersigned Veterans Law 
Judge and the veteran's representative during his February 
2004 Travel Board hearing he submitted a signed waiver of 
initial RO consideration of additionally submitted evidence.  
There does not appear to be additional obtainable relevant 
evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private and VA medical treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided VA examinations in March 2000, January 2001, January 
2003 and July 2005, the results of which will be discussed 
below.  The reports of the medical examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction above, 
the veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in February 2004.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  


Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As noted 
in the VCAA discussion above, the veteran has been provided 
with the new regulatory criteria in the August 2005 SSOC.  
The veteran's representative submitted additional argument on 
his behalf in January 2006 after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claims.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected spine disabilities under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

The relevant diagnostic code for rating arthritis, Diagnostic 
Codes 5003, has remained essentially unchanged.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2005).

As explained immediately above, under certain circumstances 
Diagnostic Code 5003 allows for rating under former 
Diagnostic Code 5292 or current Diagnostic Code 5242.  These 
will be discussed below.


(i.)  The former schedular criteria

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

[For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2005).]

Under Diagnostic Code 5290 [spine, limitation of motion of, 
cervical], effective prior to September 26, 2003, a 20 
percent rating was warranted for moderate limitation of 
motion of the cervical spine, and a 30 percent rating was 
warranted for severe limitation of motion of the cervical 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See 38 C.F.R. § 4.71, Plate V (2005).

 (ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5236 [sacroiliac injury and 
weakness] and 5242 [degenerative arthritis of the spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

1.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 20 percent disabling.

Analysis

The veteran seeks an increased disability rating for his 
service-connected cervical spine disability, which is 
currently rated 20 percent disabling under former Diagnostic 
Code 5292.  He currently complains of severe pain, stiffness 
and "locking" of the neck that interferes with sleep and is 
exacerbated by cold weather.  See the veteran's January 2002 
substantive appeal and February 2004 hearing testimony. 



Assignment of diagnostic code

The veteran's service-connected cervical spine disability is 
currently rated under the old Diagnostic Code 5292 [spine, 
limitation of motion of, lumbar]. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected cervical spine disability, the Board 
believes that rating the veteran under former Diagnostic Code 
5292, limitation of motion of the lumbar spine, is 
inappropriate, as the veteran's disability involves his 
cervical spine.  Utilization of Diagnostic Code 5003 
[degenerative arthritis] with further consideration of 
Diagnostic Code 5290 [spine, limitation of motion of, 
cervical] is more appropriate in the instant case, as it 
involves limitation of motion of the cervical spine.  

Specifically, the diagnoses two most recent VA examiners in 
July 2005 and January 2003 have been "spondylosis with large 
disk at C6-7" and "degenerative joint disease, cervical 
spine" respectively.  These diagnoses indicate that the 
dominant symptom of the veteran's service-connected cervical 
spine disability is arthritis with associated painful motion.  

The Board notes that the veteran has made complaints as to 
radiating pain, specifically into his bilateral upper 
extremities.  See the hearing transcript, page 13.  The Board 
has therefore considered the use of former Diagnostic Code 
5293 pertaining to intervertebral disc syndrome.  However, 
the record is devoid of any such diagnosis.  Crucially, the 
VA examiner in July 2005 specifically noted that the veteran 
had no evidence of intervertebral disc syndrome.  The July 
2005 VA examiner also noted: "the NCV/EMG study of the 
cervical paraspinal muscles and left upper extremity does not 
reveal abnormal electrical signs.  There is no 
electromyographic evidence of radiculopathy."  

In addition, after conducting a magnetic resonance imaging 
(MRI) study of the veteran's cervical spine in March 2004, 
H.H.K, M.D., found "there is no obvious nerve root 
impingement or spinal stenosis."  The January 2003 VA 
examiner noted the veteran's neurological examination to be 
normal, the January 2001 VA examiner found "sensory, motor, 
and reflexes are entirely symmetric and intact," and the 
March 2000 VA examiner found "no neurological deficit."  

The medical evidence of record thus makes it clear that 
neurological symptomatology, to include radiculopathy, is not 
objectively demonstrated.  Therefore, the Board finds that a 
rating under former Diagnostic Code 5293 [intervertebral disc 
syndrome] is not warranted.  

Therefore, the Board believes most appropriate diagnostic 
codes for rating the veteran under the former schedular 
criteria are Diagnostic Codes 5003-5290.  
See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

With respect to the current schedular criteria, all cervical 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected cervical spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5290, to warrant a 30 
percent disability rating, the evidence must show severe 
limitation of motion of the cervical spine.

In this case, the veteran complained to the March 2000, 
January 2001, January 2003 and July 2005 VA examiners of an 
aching pain in his neck that wakes him from sleeping.  He did 
not complain of limited neck motion.

Objectively, range of motion in March 2000 was as follows: 
flexion to 30 degrees, extension to 35 degrees, lateral 
flexion left and right 25 degrees.  Range of motion in 
January 2001 was as follows: flexion to 40 degrees, extension 
to 60 degrees, lateral flexion left and right 40 degrees, 
rotation left 45 degrees and right 40 degrees.  Range of 
motion in January 2003 was as follows: flexion to 45 degrees, 
extension to 55 degrees, lateral flexion left and right 40 
degrees, rotation left and right 70 degrees.  Range of motion 
in July 2005was as follows: flexion to 35 degrees, extension 
to 30 degrees, lateral flexion left 30 degrees and right 40 
degrees, rotation left 50 degrees and right 60 degrees.  

As noted above, normal cervical spine motion is forward 
flexion to 45 degrees; extension to 45 degrees; lateral 
flexion to 45 degrees right and left; and rotation 80 degrees 
right and left.  See 38 C.F.R. § 4.71a, Plate V (2005).  

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of neck 
motion is best characterized as moderate.  As detailed above, 
moderate is generally taken to mean "of average or medium 
quality, amount, scope, range, etc."  Here, with the 
exception of rotation, all of the measured ranges of motion 
are greater than medium, or 50 percent, of normal ranges of 
motion.  Indeed, the veteran surpassed the normal range of 
extension on three out of four of the examinations.  As for 
the rotation, the most recent evidence of record indicates 
that the veteran is able to extend to the halfway point, 
which is indicative of "moderate" limitation of extension.  
Thus, moderate range of rotation is demonstrated in only one 
of four ranges of motion tested; the other three [forward 
flexion, extension and lateral flexion] are not even 
moderately limited.  
Severe limitation of range of motion of the cervical spine is 
not met or approximated.

There is additional evidence which supports the Board's 
conclusion.  A VA general progress note dated in July 2005 
found the veteran to have range of motion "close to within 
normal limits.  Right lateral rotation and right lateral 
flexion are moderately limited."  Despite the fact that no 
numerical ranges of motion are given, this report still 
indicates that the veteran's cervical spine limitation of 
motion is no more than moderate in degree.

Thus, while these measurements reflect some limitation of 
motion of the cervical spine, they do not amount to more than 
moderate limitation of motion of the cervical spine.  
Accordingly, these findings do not amount to, or approximate, 
severe loss of cervical spine motion to qualify for a 30 
percent disability rating.  

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5290.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 30 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has never exhibited loss of forward flexion to 15 
degrees.  In fact, the veteran's most recent VA examination 
in July 2005 shows with forward flexion to 35 degrees.  

The Board observes in passing that ankylosis of the entire 
cervical spine is not demonstrated in the medical evidence 
(it was specifically denied in the July 2005 VA examination 
report), and the veteran does not appear to contend that his 
neck is ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 20 
percent for the veteran's cervical spine disability under the 
current criteria.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005). See DeLuca, supra.  

Under the current schedular criteria, the veteran has 
complained of neck pain, and such has been demonstrated on 
examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  It is clear from the reports of the March 2000, 
January 2001, January 2003 and July 2005 VA examinations that 
the veteran's pain was taken into consideration in measuring 
range of cervical spine motion.  Specifically, the March 2000 
VA examiner stated there was "no additional limitation" of 
range of motion of the veteran's cervical spine due to pain; 
the January 2001 VA examiner stated that the veteran had 
"chronic neck pain . . . . with some limitation of 
movement;" the January 2003 VA examiner stated that 
"physical examination reveals no evidence of painful [sic] 
on motion;" and in July 2005, the VA examiner noted "no 
pain on motion."  

A July 2004 VA outpatient noted indicated "pain on the right 
side of the neck;" however, there is no indication that such 
limited his cervical spine motion.  

Significantly, there is no support in the evidence for an 
increased rating based on objective clinical evidence of 
functional loss due to weakness, fatigue or incoordination or 
lack or endurance.  The March 2000 VA examiner specifically 
stated that the veteran had "no additional limitation" due 
to fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups."  The January 2003 VA 
examiner noted there was no evidence of weakness or abnormal 
movement.  

The Board has considered medical evidence which may be 
suggestive of additional disability.  The March 2000 VA 
examiner noted stiffness in cervical spine that "limits 
stamina"; and the July 2005 VA examiner noted that the 
veteran's cervical spine motion was "additionally limited by 
20 percent due to stiffness and lack of endurance following 
repetitive use."  However, even applying a further 20 
percent loss of motion [or an additional loss of 9 degrees 
flexion and extension, 9 degrees left and right lateral 
flexion and 16 degrees of left and right rotation] to the 
veteran's July 2005 range of motion testing results [bringing 
flexion to 26 degrees, extension to 21 degrees, lateral 
flexion left 21 degrees and right 31 degrees, rotation left 
34 degrees and right 44 degrees] there still remains a 
moderate, or 50 percent, loss of motion in the veteran's 
cervical spine.  Certainly, this is not a severe, or marked, 
loss of cervical spine motion as contemplated by the rating 
criteria, as all measurements are around the midway point.  

In short, although some of the medical evidence indicates 
that there is additional limitation of motion due to pain, 
such limitation of motion does not call for the assignment of 
additional disability.  Thus, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. 
§§ 4.40 and 4.45.

Fenderson considerations

As alluded to above, in Fenderson, supra, the Court discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected cervical spine disability has changed significantly 
since the effective date of service connection, June 30, 
1999. 
Based on the record, the Board finds that a 20 percent 
disability rating is properly assigned for the entire appeal 
period.  

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating claims on appeal.

Conclusion

In summary, for the reasons and bases which have been 
expressed above, the preponderance of the evidence is against 
this claim, contrary to the assertions made by the veteran's 
representative.  The veteran's claim of entitlement to an 
increased rating for service-connected cervical spine 
disability is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected lumbar disability, which is currently rated 
20 percent disabling under former Diagnostic Codes 5292-5293.  
He currently complains of severe pain that interferes with 
his employability and causes him to wear a brace.  See the 
veteran's January 2002 substantive appeal and his February 
2004 hearing testimony. 

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings, as well as the current schedular criteria applicable 
to all disabilities of the spine, have been set out above and 
will not be repeated.


The former schedular criteria

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 40 percent evaluation is assigned for severe 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002). 

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only. A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion. A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position. A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Analysis

Assignment of a diagnostic code

The veteran's service-connected lumbar spine disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, and it was formerly rated under the old Diagnostic 
Codes 5292 [spine, limitation of motion of, lumbar] and 5293 
[intervertebral disc syndrome]. 

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under former Diagnostic Code 5293, 
intervertebral disc syndrome, is inappropriate.  The VA 
examiner in July 2005 specifically noted that the veteran had 
no evidence of intervertebral disc syndrome and "no 
electromyographic evidence of radiculopathy."  The January 
2001 VA examiner found "sensory, motor, and reflexes are 
entirely symmetric and intact"; and the March 2000 VA 
examiner found "no neurological deficit."  The medical 
evidence of record thus makes it clear that neurological 
symptomatology, to include radiculopathy, is not objectively 
demonstrated.  Therefore, the Board finds that a rating under 
former Diagnostic Code 5293 [intervertebral disc syndrome] is 
not warranted.  Diagnostic Code 5292 [spine, limitation of 
motion of, lumbar] is more appropriate in the instant case, 
as the VA examination reports of record demonstrate the 
veteran's lumbar spine symptomatology consists mainly of 
limitation of motion of the lumbar spine.  

Therefore, the Board believes most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5292.  However, there are a 
number of diagnoses of lumbosacral strain in the record, 
including the July 2005 VA examination report.  The Board 
will also evaluate the veteran's lumbar spine disability 
under former Diagnostic Code 5295.  

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5292, to warrant a 40 
percent disability rating, the evidence must show severe 
limitation of motion of the lumbar spine.

In this case, the veteran complained to the March 2000, 
January 2001, January 2003 and July 2005 VA examiners of an 
aching pain in his low back that interferes with his daily 
activities.  He did not complain of limited lumbar spine 
motion.
Objectively, range of motion in March 2000 was as follows: 
flexion to 45 degrees, extension to 15 degrees, lateral 
flexion left and right 25 degrees.  Range of motion in 
January 2001 was as follows: flexion to 90 degrees, extension 
to 20 degrees, lateral flexion left 35 degrees and right 40 
degrees, rotation left and right 30 degrees.  Range of motion 
in January 2003 was as follows: flexion to 90 degrees, 
extension to 30 degrees, lateral flexion left and right 35 
degrees, rotation left and right 30 degrees.  Range of motion 
in July 2005was as follows: flexion to 50 degrees, extension 
to 10 degrees, lateral flexion left and right 20 degrees, 
rotation left and right 30 degrees.  

As noted above, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  See 
38 C.F.R. § 4.71, Plate V (2005).

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as moderate.  As detailed 
above, moderate is generally taken to mean "of average or 
medium quality, amount, scope, range, etc."  Here, with the 
exception of extension, all of the measured ranges of motion 
do not even approach medium, or 50 percent, of normal ranges 
of motion.  As for the extension, the most recent evidence of 
record indicates that the veteran is able to extend to 10 
degrees, which is indicative of "severe" limitation of 
extension.  In any event, the range of extension is only one 
of four ranges of motion tested in the spine; the other three 
[forward flexion, lateral flexion and rotation] are nowhere 
near severely, or even moderately, limited.  The Board 
additionally notes that a VA general progress note dated in 
July 2005, the same month as the VA examination findings, 
found the veteran to have range of motion "close to within 
normal limits."  

Thus, while these measurements reflect some limitation of 
motion of the lumbar spine, they do not amount to more than 
medium decreased range of motion of the lumbar spine.  
Accordingly, these findings do not amount to, or approximate, 
severe loss of lumbar spine motion to qualify for a 40 
percent disability rating.  

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5292.

Under Diagnostic Code 5295, in order for a higher, 40 percent 
rating to be assigned, there must be demonstrated severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  None of these symptoms 
has been clinically identified.
Indeed, if the veteran were to be rated under Diagnostic Code 
5295, only a 
10 percent rating could be assigned, as his symptoms 
approximate lumbosacral strain with characteristic pain on 
motion.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 30 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has never exhibited loss of forward flexion to 30 
degrees.  In fact, the veteran's most recent VA examination 
in July 2005 shows forward flexion was to 50 degrees, and the 
July 2005 VA outpatient note indicates that the veteran's 
forward flexion of the lumbar spine was around 90 degrees.  

The Board observes in passing that ankylosis of the entire 
thoracolumbar spine is not demonstrated in the medical 
evidence (it was specifically denied in the July 2005 VA 
examination report), and the veteran does not appear to 
contend that his back is ankylosed.  See Lewis, supra.

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 20 
percent for the veteran's lumbar spine disability under the 
current criteria.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005). See DeLuca, supra.  

Under the current schedular criteria, the veteran has 
complained of low back pain, and such has been demonstrated 
on examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  
The March 2000 VA examiner stated there was "no additional 
limitation" of range of motion of the veteran's lumbar spine 
due to pain; the January 2003 VA examiner stated that 
"physical examination reveals no evidence of painful [sic] 
on motion;" and in July 2005, the VA examiner noted "no 
pain on motion."  

Significantly, there is no support in the evidence for an 
increased rating based on objective clinical evidence of 
functional loss due to weakness, fatigue or incoordination or 
lack or endurance.  The March 2000 VA examiner specifically 
stated that the veteran had "no additional limitation" due 
to fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  The January 2003 VA 
examiner noted there was no evidence of "edema, effusion, 
instability, weakness, tenderness, redness, heat or abnormal 
movement."  

The March 2000 VA examiner noted stiffness in lumbar spine 
that limits stamina, and the July 2005 VA examiner noted that 
the veteran's lumbar spine motion was "additionally limited 
by 20 percent due to stiffness and lack of endurance 
following repetitive use."  Applying a further 20 percent 
loss of motion [or an additional loss of 18 degrees flexion, 
6 degrees extension, 6 degrees left and right lateral flexion 
and 9 degrees of left and right rotation] to the veteran's 
July 2005 range of motion testing results [bringing flexion 
to 72 degrees, extension to 4 degrees, lateral flexion left 
and right 14 degrees, rotation left and right 21 degrees] 
does not indicate more than a moderate loss of motion in the 
veteran's lumbar spine.  Thus, additional disability cannot 
be assigned on that basis.    

The Board again notes that a VA general progress note dated 
in July 2005, the same month as the VA examination findings, 
noted the veteran to have range of motion of the lumbar spine 
"close to within normal limits."  In addition, there is no 
evidence of fatiguability, incoordination, and the like, 
which would otherwise allow for the assignment of additional 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

As alluded to above, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected cervical spine disability has changed significantly 
since the effective date of service connection, June 30, 
1999. 
Based on the record, the Board finds that a 20 percent 
disability rating is properly assigned for the entire appeal 
period.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected lumbar spine disability.  
Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.



Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the December 2001 SOC the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claims.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's cervical or lumbar spine disabilities.  There 
also is no evidence of hospitalization for cervical or lumbar 
spine complaints, either in the recent or the remote past.  

With respect to marked interference with employment, the 
veteran is currently 52 years old and worked as a security 
guard until 2002.  Though the veteran stated to the January 
2003 VA examiner that he lost approximately two weeks of work 
that year due to back problems, there is no objective 
evidence that he had to leave work due to the service-
connected spine disabilities.  Specifically, the March 2000 
VA examiner, though noting that the veteran would have 
difficulties standing for long periods of time and driving, 
did not indicate the spine disabilities caused a marked 
interference with the veteran's ability to perform his 
occupational duties.  Moreover, the January 2003 VA examiner 
found "no history or evidence of significant adverse affects 
on the patient's occupational or recreational activities," 
even when the veteran specifically told him otherwise.  
Finally, when asked about occupational restrictions, the July 
2005 VA examiner did not indicate the veteran's spine 
problems would markedly affect his ability to work, but 
instead only noted some discomfort with activities.

The Board is not denying that the veteran's service-connected 
cervical and lumbar spine disabilities cause him discomfort 
and some limitation of motion, and may indeed cause him to 
lose some time off from work.  However, there is no 
indication in the evidence that the veteran's cervical and 
lumbar spine disabilities would markedly interfere with his 
ability to work beyond the level which is contemplated by his 
currently assigned 20 percent rating.  The veteran is in fact 
compensated for the industrial impairment caused by the 
cervical and lumbar spine disabilities.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased disability rating for service-
connected cervical spine disability is denied.

Entitlement to an increased disability rating for service-
connected lumbar spine disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


